  Case 19-26580      Doc 4      Filed 08/20/19     Entered 08/20/19 13:13:14        Desc Main
                                   Document        Page 1 of 1


                        UNITED STATES BANKRUPTCY COURT
                                WESTERN DISTRICT
                                WESTERN DIVISION

RE: SKEFCO PROPERTIES, INC.                                           CASE NO. 19-26580
                                                                       CHAPTER 11
      DEBTOR

    STATEMENT OF JAMES SKEFOS REGARDING CASHFLOW STATEMENTS


      After being duly sworn, we do hereby sayeth and depose the following:

      1. I am James Skefos of Skefco Properties Incorporated.

      2. I am responsible for all bookkeeping and accounting performed with the exception of

          preparing and filing federal and state tax returns.

      3. Skefco Properties Incorporated does not maintain cash-flow statements in the regular

          course of business.

                                                                 /s/ James Skefos_____________
                                                                James Skefos
Dated August 20, 2019
